 PAINTERS LOCAL 1310 (RELIANCE ELECTRIC)Paint, Chemical, Clerical, Warehouse & IndustrialWorkers Union, Local 1310 of the InternationalBrotherhood of Painters and Allied Trades,AFL-CIO (Toledo Scale, a Division of RelianceElectric Company) and Anthony Sorrentino.Case 29-CB-476711 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 22 July 1983 Administrative Law JudgeWinifred Morio issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.As set forth more fully in the judge's decision,the Respondent's business agent, Edward Kmon,and two of the Respondent's shop stewards metwith representatives of Toledo Scale, a Division ofReliance Electric Company (herein Toledo Scale)19 February 1981 to discuss, inter alia, the reluc-tance of certain employees to attend trainingschool. Following the meeting, Toledo Scale's re-gional manager, Bill Winter, sent Kmon a memooutlining the topics discussed by the parties at themeeting.' Kmon never responded to this memo.Contrary to the judge, we find that, on thesefacts, the Respondent and Toledo Scale did notmodify their collective-bargaining agreement. Wefind insufficient record evidence to support anyfinding of modification. Both Kmon and Wintertestified that the agreement was not modified 19February. As for Winter's memo, it is subject totoo many conflicting interpretations as to what itrepresents2to sustain such a finding. Furthermore,unlike past contract negotiations, the 19 Februarymeeting did not include the shop stewards from allunit locations; and unlike past contract agreements,The memo provided that:1. After much discussion it was agreed that if no technicians wouldvoluntarily sign the posted school announcement, that the techni-cians within that department with the least amount of schoolingwould be appointed to attend. 2. It was agreed where possible, thatwe would post the school 30 days in advance and advise the ap-pointed technician one week in advance, prior to the start of theschooling. 3 If technicians still refuse to attend school, disciplinaryaction will be taken up to and including discharge.2 For example, it could be construed as a summary of the parties' dis-cussion, an inartful attempt at a proposed modification, or a memoran-dum intended to reaffirm the parties' understanding of art. IV, sec. 14-Bof the collective-bargaining agreement.270 NLRB No. 90the 19 February meeting did not produce any writ-ing signed by Kmon and all the shop stewards onbehalf of the Respondent, and ratified by the Re-spondent's members. Consequently, Business AgentKmon's failure to respond to the memo does notestablish a modification of the contract. To thecontrary, Kmon's inaction is understandable inlight of the circumstances and Toledo Scale's rec-ognized authority under the collective-bargainingagreement to discipline or discharge employees.3In sum, we find that the Respondent and ToledoScale did not modify their collective-bargainingagreement herein.4Accordingly, we reverse thejudge's finding of a violation of Section 8(b)(1)(A)on this ground.The judge also found that the Respondent violat-ed its duty of fair representation under Section8(b)(1)(A) by deliberately misleading the dis-charged employee, Anthony Sorrentino, as to hisrights under the collective-bargaining agreement.The record shows that Sorrentino received a letter,on 21 August 1981, from Toledo Scale OfficialSauser stating that a second refusal5to attend train-ing school could result in disciplinary action up toand including discharge. It is undisputed that whenSorrentino told the Respondent's shop steward,Ward, about the letter, Ward replied, "They reallycan't fire you for that. You lose your seniority, butthere is nothing that says they can fire a man forrefusing to go to school." Ward was wrong. On 3November 1981, relying on section 456 of the col-lective-bargaining agreement, Toledo Scale dis-charged Sorrentino for refusing to attend trainingschool.It is well settled that "negligent action or nonac-tion of a union by itself will not be considered tobe arbitrary, irrelevant, invidious, or unfair so as toconstitute a breach of the duty of fair representa-tion violative of the Act." Teamsters Local 692(Great Western Unifreight System), 209 NLRB 446,448 (1974). We recently reaffirmed that, as an ele-ment of the duty of fair representation, a union'sagents must refrain from purposely keeping unitemployees uninformed or misinformed concerninggrievances or matters affecting employment. Team-sters Local 282 (Transit-Mix Concrete), 267 NLRBa Sec. 45 of the collective-bargaining agreement reads as follows:The Company reserves full right to discharge any employee for dis-honesty, insubordination, drunkenness, recklessness. doing outsidework competitive to Company business. or any other just cause, sub-ject to the provisions of this agreement.4 In view of our finding that the parties did not modify their agree-ment, we do not pass on whether such modification, coupled with theUnion's failure to notify the unit members of the change, could constitutea violation of Sec. 8(b)(1 )(A) of the Act.5 Sauser wrote the letter in response to Sorrentino's refusal to sign upfor training school in August 1981.6 The text of sec. 45 is reproduced at fn. 3 above.506 PAINTERS LOCAL 1310 (RELIANCE ELECTRIC)1130 (1983). Plainly put, unlike purposeful conduct,simple negligence does not violate the duty of fairrepresentation under the Act.7Although we find that the Respondent's shopsteward, Ward, was negligent in his response toSorrentino's question about the warning, we do notfind sufficient evidence to establish that Ward's re-sponse was so arbitrary as to be "deliberate," asfound by the judge. At most, we find Ward's re-sponse herein was simple negligence. Absent anystronger showing by the General Counsel, we donot find the Respondent, by shop steward Ward,8violated its duty of fair representation under theAct. Accordingly, we also reverse the judge's find-ing of an 8(b)(l)(A) violation on this ground.ORDERThe complaint is dismissed.7 This approach is consistent with the "arbitrary, discriminatory or badfaith" language of Vaca v. Sipes. 386 U.S. 171 (1967).8 In light of our conclusion to dismiss the complaint, we do not reachthe question of Ward's status as an agent for the Respondent.On the entire record in the case, and my observationof the demeanor or the witnesses, and after careful con-sideration, I make the followingFINDINGS OF FACTI. JURISDICTIONToledo Scale is engaged in the manufacture, sale, dis-tribution, and service of weights and measurement instru-ments. Toledo Scale, in the course and conduct of itsbusiness, purchased and caused to be transported and de-livered to its place of business goods, supplies, and mate-rials valued in excess of $50,000 of which goods, sup-plies, and materials valued in excess of $50,000 were de-livered to its places of business in interstate commercedirectly from States of the United States other than theState in which it is located. The parties admit, and I find,that Toledo Scale is and has been at all times materialherein an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe parties admit, and I find, that the Union is a labororganization within the meaning of Section 2(5) of theAct.DECISIONInI. THE ISSUESSTATEMENT OF THE CASEWINIFRED D. MORIO, Administrative Law Judge. Thiscase was tried before me on January 20 and March 4,1983, at Brooklyn, New York, pursuant to a complaintissued by the Regional Director for Region 29 on June14, 1982, in the above-captioned case. The complaint,based on a charge filed by Anthony Sorrentino, an indi-vidual, against Paint, Chemical, Clerical, Warehouse &Industrial Workers Union, Local 1310 of the Internation-al Brotherhood of Painters and Allied Trades, AFL-CIO(herein Union), alleges, in substance, that the Union andToledo Scale, a Division of Reliance Electric Company(herein Toledo Scale or Company) were parties to a col-lective-bargaining agreement covering a unit of techni-cians, senior technicians, working supervisors, and train-ees; that on or about February 19, 1981, the partiesmodified the collective-bargaining agreement to providea penalty of discharge for employees in the unit who re-fused to attend a formal training program; that the Unionfailed to advise the employees in the unit of the aforesaidcontract modification; that Robert Ward, an agent forthe Union, advised Sorrentino that he could not be dis-charged for failing to attend the formal training program;that on November 2, 1981, Toledo Scale suspended Sor-rentino and, thereafter, discharged him because he failedto attend the aforesaid program. The Union filed ananswer wherein it denied the commission of the unfairlabor practices as alleged.All parties were given a full opportunity to participatein the proceeding, to cross-examine witnesses, to argueorally, and to file briefs.Whether the collective-bargaining agreement in effectbetween Toledo Scale and the Union was modified.Whether, assuming such a modification, the Union hada duty to notify the employees in the unit about themodification.Whether, assuming there was a failure to notify em-ployees in the unit, the Union violated Section 8(b)(1)A)of the Act.Whether Robert Ward was an agent of the Unionwhen he made certain statements to Anthony Sorrentino.Whether the statements made by Robert Ward to An-thony Sorrentino concerning the penalty to be imposedfor failure to attend the formal training program were in-correct.Whether, assuming that the statements made by Wardwere incorrect, the Union failed to fulfill its obligationsto Anthony Sorrentino and thereby violated Section8(b)(1)(A) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESThe Union has been the certified collective-bargainingrepresentative of the technicians, senior technicians,working supervisors, and trainees employed by ToledoScale at its Mt. Vernon and Long Island City, NewYork locations and at its Fairfield, Totowa, and SouthRiver, New Jersey locations since September 1977.There have been two collective-bargaining agreementsbetween the parties, the most recent agreement has beenin effect since August 1980 and bears an expiration dateof July 31, 1983. According to Edward Kmon, theUnion's business agent, at each location there is a shopsteward who is an employee. Kmon testified that it is theresponsibility of the shop steward to handle the griev-507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDances at his particular location during the initial stagesand Kmon will participate in the grievance procedures ata later stage.' However, all shop stewards participate inthe grievance procedures if a grievance at one locationhas the possibility of affecting conditions at the other lo-cations. The shop stewards from all the locations alsoparticipate in the negotiations for the collective-bargain-ing agreement and they execute the final document aftermembership ratification. At the times involved herein,Robert Ward, a senior technician, was the shop stewardat the Long Island City location. He had been a memberof the team which negotiated the 1980-1983 agreementand he executed the document on behalf of the Union.Ward testified that he has interpreted the collective-bar-gaining agreement, on occasion, for the employees at hislocation.It is undisputed that Toledo Scale has had an ongoingtraining program for its employees. Prior to the mostrecent collective-bargaining agreement with the Union,the Company assigned employees to attend these trainingprograms without consultation with the Union. The mostsenior employees perceived this to be a disadvantage be-cause the Company was selecting employees with less se-niority to attend the school. In view of the fact that theCompany, in the event of a layoff, could choose the em-ployee with the greater skills, the more senior employeesfaced the prospect of layoff, notwithstanding their se-niority. The Union, aware of these concerns, sought toresolve the matter in the negotiations for the 1980-1983contract. Kmon testified that "we were successful in ne-gotiating the contract there to say that the senior em-ployee would get the first shot at any schooling comingup." The result of these successful negotiations was arti-cle IV, section 14-B.2The section provided that thereaf-ter the selection of employees for the training programwould be on the basis of seniority. In addition, section14-B also states the following:It is further understood that Section 14 will notapply where posted records indicate that the em-ployee has continually refused an opportunity forschooling. However, it is recognized that there maybe occasional legitimate reasons for refusal. For thepurposes of layoff and recall only, employees thatcontinually refuse schooling without legitimatereason will be laid off in accordance with the provi-sion of Section 15, should such a layoff becomenecessary.In addition to this provision, the agreement also con-tains article XIV, section 45, under the general provi-sions. The clause reads as follows:The Company reserves full right to discharge anyemployee for dishonesty, insubordination, drunken-ness, recklessness, doing outside work competitiveG.C. Exh. 2. The collective-bargaining agreement, under art. III, sec.4 provides that differences between the parties as to interpretation or ap-plication of the provisions of the agreement are subject to the grievanceprocedure. It also states that the shop steward, if requested by the em-ployee, will participate in the initial stages of the grievance procedure.' Art. IV deals with seniority matters.to Company business, or any other just cause, sub-ject to the provisions of this agreement.Both Kmon and Bill Winter, the regional manager forToledo Scale, testified that the part of section 14-Bwhich related to a loss of seniority by employees whorefused to attend school without providing a legitimatereason was inserted to induce employees to attendschool. Winter stated that the clause concerning loss ofseniority was included to be used as "leverage" in thosesituations where senior technicians refused to attendschool without having a legitimate reason for their refus-al. Kmon and Winter did not agree, however, as towhether the loss of seniority was meant to be a discipli-nary measure for refusing to attend school. Kmon statedthat it was not a disciplinary measure, it related only toseniority issues. Winter testified, "It had to do with disci-pline to people who don't understand with regard toschooling you had to go to school, and disciplinaryaction would be ultimately you could lose your senioritystatus." Winter, at another point in his testimony, in re-sponse to a question as to what the Company could do ifit were faced with a situation where every employee re-fused to attend school responded, "Only what's in thecontract, that they lose their seniority." Subsequently, hetestified that if an employee continually refused to attendthe school without giving a legitimate reason he wouldbe terminated under the just cause provision of the con-tract.On February 19, 1981, there was a meeting betweenrepresentatives of the Company and the Union. TheCompany was represented by Bill Winter, the regionalmanager, and Richard Kowalski. The Union was repre-sented by Kmon, John Malone and Joseph Auteri, theshop stewards, respectively, for the South River andFairfield, New Jersey locations. Both Kmon and Winter,who were the only witnesses who testified about theFebruary meeting, stated that the meeting was arrangedto discuss several matters, including the reluctance of thetechnicians at the Fairfield location to attend the trainingschool. Winter testified that the Company began to expe-rience difficulties with the training program after theCompany started to comply with section 14-B. It ap-pears that the senior technicians who had been successfulin securing the right to be selected first for the trainingprogram under the terms of section 14-B were reluctantto actually attend school when the opportunity was of-fered. This problem was discussed at the February 19,1981 meeting. Subsequent to the meeting Winter drafteda memorandum outlining the topics discussed at themeeting and forwarded a copy to Kmon.3The memo-randum covers several items including one that refers tothe training program. According to the memorandum,the parties reached agreement with respect to which em-ployee would be selected to attend school in the eventthat there were no volunteers; that school dates wouldbe posted, if possible, 30 days in advance; the appointedtechnicians would be advised of the appointment I weekprior to the start of school and technicians who refusedS G.C. Exh. 5.508 PAINTERS LOCAL 1310 (RELIANCE ELECTRIC)to attend school would be subject to disciplinary actionup to and including discharge. Kmon did not respondwhen he received the memorandum which purported tooutline what occurred at the meeting. The Union con-tends that this memorandum constitutes the Company'snotations of what occurred at the meeting and, therefore,it was not incumbent on the Union to respond and itdoes not establish that agreement was reached, by theparties, on any item contained in the document.The document refers to several matters, including theitem relating to the training program. In referring tosome items the word "discussed" is used. For example,that word is used in connection with the item referringto the transfer of employees (item B) and the item refer-ring to the appointment of "Toledo Authorized Distribu-tor" (item E). However, with respect to matters relatingto industrial products (item C) and the training program(item D) the memorandum utilizes language which re-flects that the parties had reached an agreement with re-spect to those issues. Despite the use of the word "agree-ment," Winter denied that any new agreement had beenreached about the training program. Rather, he contend-ed that the Company always had the authority to dis-charge an employee who continually refused to attendschool and failed to provide a legitimate reason for thatrefusal, under section 45 of collective-bagaining agree-ment. He was unable to explain, satisfactorily, why,therefore, there was a need for additional language in thememorandum concerning the Company's right to dis-charge. The document does not refer either to section 45or to the Company's authority under that section to dis-charge an employee for refusing to attend the trainingprogram. In addition, Winter admitted that the 1981-1983 contract had not required the Company to post thedates for the school program at any specific time, al-though the Union had sought such a time requirementduring the negotiations. Winter testified that was one ofthe dissatisfactions expressed by the employees prior tothe February 19, 1981 meeting and it was discussed atthe meeting and the memorandum reflects that agree-ment was reached on that issue. Winter testified aboutthat matter as follows, "One thing came up about thefact we posted schooling, and they said fine, a week ortwo notice is not sufficient. We want more time. I said,fine. That's something we will do. We will try and giveit out thirty days ahead of time wherever possible."It is this document which the General Counsel assertssets forth the modification of the contract, i.e., the penal-ty for refusing to attend school without a legitimatereason now was discharge rather than a loss of seniorityin the event of a layoff. In view of the fact that theUnion's position is that there was no modification, it isconceded that the Union did not notify employees in theunit about the minutes of the February 19, 1981 meetingwith respects to the training school.In early March 1981 Winter held his usual quarterlymeeting with the employees during which there was gen-eral discussion about several matters, including the needfor the technicians to attend school. Winter testified thatat this meeting he advised the the technicians that, ifthey refused to attend school, disciplinary action couldbe taken "up to and including discharge."4Winter didnot recall making that statement to the employees at anypoint before or after the execution of the contract inAugust 1980. He claimed he made that announcement inMarch 1981 because of general "grumbling" by the em-ployees about attending school.Anthony Sorrentino had been employed from Novem-ber 1962 until his discharge on November 3, 1981. Hewas discharged at that time because he failed to providea legitimate reason for his refusal to attend school. Atthe time of his discharge Sorrentino was classified as asenior service technician and worked out of the LongIsland City location. According to Sorrentino, prior toAugust 1980 he had attended the Company's trainingschool on three or four occasions and he had refused toattend on two occasions about 4 or 5 years prior to theevents in the instant case. At the time of those earlier re-fusals he had not been reprimanded. In August 1981 anotice was posted on the bulletin board advising all serv-ice technicians that they had to attend school and Sor-rentino's name was included on the list. However, Sor-rentino marked on this notice that he would not attendand he noted that he was refusing to do so for "personalreasons." He did not elaborate further on his reasons. OnAugust 21, 1981, Sorrentino received a letter from Mi-chael Sauser, the service manager, in which he was ad-vised that his refusal to attend school, without a legiti-mate reason, was a major offense. The letter furtherstated that he was to consider this notification to be awarning and that a second refusal to attend trainingschool could result in disciplinary action "up to and in-cluding discharge."5At the same time that Sauserhanded him the warning he also gave him a copy of thecontract. Sorrentino spoke with Sauser and he then de-cided to attend school and he made a note to that effecton the notice posted on the bulletin board. Subsequent tothis conversation with Sauser, Sorrentino spoke withWard, the shop steward, about the matter. He showedthe letter of August 21, 1981, to Ward together with thecontract. Both Sorrentino and Ward are in agreementthat Ward told Sorrentino that the letter was incorrect,that the only thing that could happen was that he wouldlose his seniority in the event of a layoff. Thus, Wardtestified, that he told Sorrentino, "they really can't fireyou for that. You lose your seniority, but there is noth-ing that says they can fire a man for refusing to go toschool."6Sorrentino did not file a grievance with respectto this warning, he claims, because of Ward's statementto him that the letter was incc.rect.It is undisputed that Sorrentino was scheduled toattend school commencing on November 1, 1981, andthat all the arrangements had been made for his attend-ance by the Company prior thereto. Sorrentino, howev-er, did not attend school as scheduled but on Monday,4 Although Winter testified that the problem about employees attend-ing school had occurred only at the Fairfield location, it appears that hemade this announcement to all the employees.5G.C. Exh. 3.e Ward also testified that he was not told in the 1980 contract negotia-tions that an employee could refuse to attend school for any reason andthe Company could do nothing about it509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 2, 1981, he reported to work as usual and hetold his supervisors, Mike Sauser and Ralph Gialetta,that he could not attend school due to "personal rea-sons." Sauser and Gialetta told Sorrentino to begin workwhile they ascertained what to do and about 11 a.m. onNovember 2, 1981, he was advised that he ws suspendedwithout pay. Sorrentino, on either November 2 or 3,1981, spoke to Ward and Kmon about the suspension andon November 3, 1981, a grievance was filed about thesuspension by Ward. According to Ward, at the time thisgrievance was filed Sorrentino explained that his refusalto attend school was due to his fear for the safety of hisfamily. Ward urged Sorrentino to discuss this problemwith the Company but Sorrentino did not do so.7WhenWard filed the grievance about the suspension withSauser he was told that Sorrentino had been suspendedfor just cause.8Ward did not communicate to the Com-pany what Sorrentino had told him about his fears forhis family's safety. Ward testified that at this point hetold Kmon about the Company's rejection of the griev-ance and Kmon stated that he would contact the Compa-ny to discuss the matter. It does not appear that Wardexplained to Kmon the reason Sorrentino had given forrefusing to attend school. On November 3, 1981, Sorren-tino was discharged.Kmon testified that he received a call from Ward whotold him that Sorrentino had been suspended for refusingto attend school. Kmon claimed that he told Ward to filea grievance. Kmon then spoke with Sorrentino in aneffort to ascertain the reason for Sorrentino's failure toattend school but Sorrentino refused to say anything butthat his refusal was based on personal reasons.9Kmon,nevertheless, spoke with Winter who told him the actiontaken by the Company1°was due to Sorrentino's refusalto attend school and his failure to supply a legitimatereason for his refusal to attend. Kmon claimed that he at-tempted on several occasions to have Sorrentino reinstat-ed but without success. According to Kmon, he did notfile for arbitration because Sorrentino had not provided areason for the refusal to attend school and he had beenwarned in August 1981 about a similar refusal. Kmontestified that he, therefore, did not have the grounds topursue the matter to arbitration. Winter confirmed thatKmon had contacted him concerning the grievance filedabout the suspension and had asked him to reconsiderthe matter but he had refused to do so because Sorren-tino failed to supply an explanation for his refusal toattend school.This record contains several versions concerning whatcould happen if an employee refused to attend schoolwithout a legitimate reason. The contract, in section 14-B under the article relating to the seniority provisions,states that an employee who continually refused toattend school without a legitimate reason would be sub-ject to a layoff, notwithstanding his seniority, in the7 Sorrentino did not testify that he told this to Ward.a Sorrentino testified that he had been told that the only acceptablereason was an illness in the family and he, therefore, did not believe hisreason would be acceptable.9 It appears that at this point Kmon was talking about the discharge.'O Kmon stated that he had urged Sorrentino on numerous occasionsto disclose the reason for his refusal but Sorrentino refused to explain.event a layoff was necessary. Kmon testified that section14-B was not concerned with the discipline the Compa-ny could impose in the event of such a refusal, it relatedonly to what would happen to an employee's seniorityrights. However, as noted, he did admit the last part ofsection 14-B was added to induce employees to attendschool. It was Kmon's testimony that the Companyalways had the right to discipline, including the right todischarge, any employee who refused to attend schoolwithout a legitimate reason under the general provisionsof the contract, apparently section 45. Ward testified thatit was his opinion, and he relayed this to Sorrentino, thatthe Company could not discharge an employee for con-tinually refusing to attend school without a legitimatereason but such an employee would lose his seniorityrights in the event of a layoff. Ward also testified that, ifeveryone in the department had been trained, and an em-ployee still refused to attend school, he could be dis-charged. Winter, as set forth above, viewed the part ofsection 14-B that referred to loss of seniority in theevent of a layoff as a disciplinary measure. However, healso testified that the Company always had the right todischarge an employee who refused to attend schoolwithout providing a legitimate excuse for his refusal. 'V. DISCUSSIONThe Union contends that Ward did not have specific,implied, or apparent authority to interpret the contractand, therefore, he was not an agent for the Union whenhe advised Sorrentino that he could not be discharged ifhe failed to attend school. The record does not supportthat position.Ward was and had been for some time the shop stew-ard at the Long Island City facility where Sorrentinowas located. He was the Union's chief spokesman at thatfacility and in that role he discussed employee grievanceswith management. At times, in order to decide whetherthere was a grievable matter, he interpreted the contract.It was Ward, according to his testimony, who made theinitial determination to file a grievance about Sorren-tino's suspension.12In addition to these duties, Ward, asa union representative, participated in contract negotia-tions, including the negotiations for the 1980-1983 con-tract which contained the section 14-B provision. Thatsection was the subject of much discussion during thosenegotiations, according to the testimony of all the wit-nesses. Ward not only participated in the negotiations, healso executed the contract as the Union's representative.The record fails to disclose that the Union had rejectedany of those prior actions by Ward on the ground thatthey were unauthorized.The Act in Section 2(13) provides:I Kmon testified that if Sorrentino had advised him that his refusal toattend school was due to concern for the safety of his family, he wouldhave submitted the matter to the arbitration proceedings provided for inthe contract. Winter claimed that had the Company been aware of Sor.rentino's reasons for refusing to attend school, it would have consideredthe reason to be a legitimate one and the Company would not have inposed the penalty it did.12 A further indication of Ward's belief that the only penalty for failure to attend school was a loss of seniority rights.510 PAINTERS LOCAL 1310 (RELIANCE ELECTRIC)In determining whether any person in acting asan "agent" of another person so as to make suchother person responsible for his acts, the question ofwhether the specific acts performed were actuallyauthorized or subsequently ratified shall not be con-trolling.The Board in an early case, Longshoremen Local 6(Sunset Line Co.), 79 NLRB 1487, 1509 (1948), quotingSenator Taft, held that Section 2(13) was enacted to re-store the common law rules of agency to matters arisingunder the Act. The Board utilizing language from theRestatement on Agency stated as follows:A principal may be responsible for the act of hisagent within the scope of the agent's general au-thority, or the "scope of his employment" if theagent is a servant, even though the principal has notspecifically authorized or indeed may have specifi-cally forbidden the act in question. It is enough ifthe principal actually empowered the agent to rep-resent him in the general area ...The Board, in a recent case, reiterated its position thatcommon law rules of agency apply in matters arisingunder the Act.'3In applying the common law rules of agency theBoard has held a steward to be an agent of the union.Thus, in Carpenters Local 2067 (AGC of America), 166NLRB 532, 538-541 (1967), the Board described the roleof the steward:A steward is the first union representative the mem-bers look to, and the man from whom they taketheir cues insofar as union policy is concerned.When a labor dispute arises on the job; he is expect-ed to know both their rights and responsibilitiesunder the contract between the union and their em-ployer and their rights and responsibilities as unionmembers. This places the steward in a positionwhere he carries a duty both to the union and itsmembers and to the contracting employer to exer-cise great care to see that he carries out those dutiesin a manner commensurate with such responsibility.[Id. at 504.]Although there was no evidence of a written or verballimitation on Ward's role as steward, the Union main-tains that his role was limited to the handling of griev-ance matters and that he did not have the authority tointerpret the contract. However, the contractual provi-sions relating to the grievance procedure provide thatwhen a dispute exists as to the interpretation or applica-tion of the contract the shop steward, at the employee'srequest, may assist the employee during the first stagesof the grievance procedure. Implicit in the statement isthat the steward, in processing the grievance, will inter-pret the contract. Moreover, even without those provi-sions it is evident from language quoted in AGC of Amer-ica, supra, that the Board does not view the role of thesteward to be of such a limited nature. Rather, the Board13 Plumbers Local 513 (Master Plumbers), 264 NLRB 415 (1982).views it to be the steward's responsibility to know theterms of the contract and to instruct the employees as totheir rights and obligations under contract in order toprotect the employee's employment status. In the instantcase Sorrentino was entitled to seek advice from Wardand Ward had the responsibility to inform him of thepenalty he could incur if he failed to attend school anddid not provide a satisfactory explanation.14However,assuming that Ward's role was limited to handling griev-ance matters, as the Union contends, I would find thatWard, in discussing potential disciplinary measures withSorrentino, was acting as an agent within that limitedrole. In sum, whether Ward's role as steward encom-passed responsibilities described by the Board or wasmore limited as contended by the Union, it is evidentthat Ward was the agent of the Union when he advisedSorrentino of the possible discipline he faced if he failedto attend school. 'Respondent has cited numerous cases to support its ar-gument that it cannot be considered to have breached itsduty of fair representation absent a showing that its con-duct was arbitrary, discriminatory, or in bad faith. Al-though Respondent has used the above language to de-scribe the criteria to be used in determining whether ithas violated the Act, the real thrust of its argument isthat it cannot be found to have violated the Act becauseit did not act or fail to act because of any animus it hadtoward Sorrentino. If animus to Sorrentino were thestandard to be utilized in determining whether a union'sconduct violated the Act, then the Union would be justi-fied in its position that it has not done so. This record isdevoid of any evidence that the Union's action, in modi-fying its contract without notification and/or by provid-ing misleading information to Sorrentino, was caused byany hostility the Union had to Sorrentino. However, hos-tility to Sorrentino is not the sole criterion to be used indetermining whether a union has breached its duty todeal fairly with the employees it represents. In ElectricalWorkers IBEW v. Foust, 442 U.S. 42, 46 (1979), the Courtstated the following:This Court first recognized the statutory duty offair representation in Steele v. Louisville & NashvilleR. Co., 323 U.S. 192 (1944), a case arising under theRailway Labor Act. Steele held that when Congressempowered unions to bargain exclusively for allemployees in a particular bargaining unit, and there-by subordinated individual interests to the interestsof the unit as a whole, it imposed on unions a cor-relative duty "inseparable from the power of repre-sentation" to exercise that authority fairly.This concept that a union has the responsibility to dealfairly with employees because its representative statushas placed it in a unique position vis-a-vis the employee isstated also in Electrical Workers IUE Local 801, and its4 This is particularly true in the instant case, when one considers thatWard helped negotiate the provisions of sec. 14-B.'I Teamsters Local 282 (General Contractors Assn. of New York). 262NLRB 528 (1982). and cases cited therein.511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcompanion case, General Motors Corp., 307 F.2d 679, 683(D.C. Cir. 1962). Thus the court held:Among the most important of labor standards im-posed by the Act as amended is that of fair dealing,which is demanded of unions in their dealings withemployees. See NLRB v. International Woodworkers,264 F.2d 649, 657 (9th Cir.) cert. denied 361 U.S.816, 80 S.Ct. 546, L.Ed. 2d 63 (1959). The require-ment of fair dealing between a union and its mem-bers is in a sense fiduciary in nature and arises outof two factors. One is the degree of dependence ofthe individual employee on the union organization;the other, a corollary of the first, is the comprehen-sive power vested in the union with respect to theindividual. See NLRB v. International Woodworkers,supra.The Board expressed a similar perception that aunion's exclusive power arising from its representativestatus obligated it to act fairly toward the employees itrepresents. Thus, in Operating Engineers Local 324 (AGCof Michigan), 226 NLRB 587 (1976), the Board stated:Contrary to our colleague, we find that the Union'scomprehensive and exclusive power and authorityin this matter affecting Carlson's employment auto-matically obligated it to deal fairly with Carlson'srequest for job-referral information.The Supreme Court recently reiterated the principlethat a union owes a unique responsibility to the employ-ee because of its representative status. Thus, in Bowen v.U.S. Postal Service, 103 S.Ct. 588 (1983), the Court stated,"By seeking and acquiring the exclusive right and powerto speak for a group of employees the Union assumes acorresponding duty to discharge that duty faithfully, aduty which it owes to the employees whom it representsand on which the employer with whom it bargains mayrely." The Court also stated, "For the union acts as theemployee's exclusive representative in the grievance pro-cedure as it does in virtually all matters involving theterms and conditions of employment."The above-cited cases make clear that the union's obli-gation to the employee is not governed only by whetherit acted from hostile reasons. In a recent case the Boardfound that the union had violated the duty placed on itas the representative of the employees when it failed topermit an employee to examine the union's referralrecords. The administrative law judge noted that therewas a total lack of specific discrimination toward themember seeking the information but he, nevertheless,found a violation, and was upheld by the Board, basedon the union's responsibility to the employees arisingfrom its representative status. He concluded that the fail-ure to supply the requested information constituted anarbitrary act as defined by the Supreme Court's decisionin Vaca v. Sipes, 386 U.S. 171, 182 (1967).16In Miranda Fuel Co., 140 NLRB 181, 189 (1962), theBoard, quoting from General Motors Corp., supra, definedat least one responsibility owed to an employee by a16 Bartenders Local 165 (Nevada Resort Assn.), 261 NLRB 420 (1982).union which arises from its representative status as fol-lows:From the beginning of his employment, the unionwhich can require his membership or command hisdischarge is therefore charged with an obligation offair dealing which includes the duty to inform theemployee of his rights and obligations so that theemployee may take all necessary steps to protect hisjob.It is evident from that language that a union's responsi-bility includes the responsibility of advising employeesabout conditions which will cause them to be discharged.In the instant case Sorrentino was provided with incor-rect information by the Union which caused him to takethe "wrong step" and thereby resulted in his loss of em-ployment after 20 years. It is immaterial to the issues inthe case whether Sorrentino, in failing to disclose to theCompany his reasons for refusing to attend school, actedwisely. The Union has attempted to paint a picture of aninsubordinate employee who placed himself, by hisaction, in a position where the Union could not helphim. However, the Union, in attempting to paint such apicture, glosses over the real issue, which is that Sorren-tino finds himself in his present situation because theUnion failed to advise him properly concerning the pen-alty he faced if he did not attend school. It does notmatter whether Sorrentino was advised incorrectly dueto the change in the contract about which he was notadvised or to the misinformation he received from Ward.In either situation the Union has failed in its responsibil-ity to Sorrentino.As noted above, I have found that the Union agreed tochange the penalty that could be imposed for failing toattend school and failing to provide a satisfactory expla-nation for that refusal. It is undisputed that the employ-ees were not notified by the Union about this change. InOperating Engineers Local 406 (Ford, Bacon & Davis Con-struction), 262 NLRB 50 (1982), the Board found that theunion had changed established hiring hall procedure andhad failed to notify the employees. The Board found thisfailure to give timely notice of this significant change tobe arbitrary and further found that the union hadbreached its duty to inform employees of informationvital to their employment rights.Assuming, however, that such a change did not occurI would find, nevertheless, that the Union breached itsduty of fair representation. If the Union is correct andthe memorandum of February 19, 1981, did not set fortha change in the existing penalty then Ward, one of thenegotiators for the contract, deliberately misled Sorren-tino. Although the concept of fiduciary responsibilityhad not been found in all aspects of a union's relationshipto the employee it represents, the relationship is, as thecourt said in General Motors Corp., supra, "in a sense fi-duciary in nature." Certainly the union has a responsibil-ity not to misinform an employee in such a vital matteras his employment rights. The Board, in Retail ClerksLocal 324 (Fed Mart Stores), 261 NLRB 1086 (1982),stated as follows: "Having agreed to resume processingHolt's grievance, Respondent engaged in unlawful arbi-512 PAINTERS LOCAL 1310 (RELIANCE ELECTRIC)trary conduct by failing to meet its representative dutynot to purposely misinform Holt about the manner inwhich the grievance would be handled. See Local 417,Internatinal Union, United Automobile, Aerospace and Ag-ricultural Implement Workers of America (UAW) (FalconIndustries, Inc., 245 NLRB 527, 534 (1980); Groves-Gran-ite, a Joint Venture, 229 NLRB 56, 63 (1977)." Theabove-cited cases involved misinformation given by theunion to employees in matters relating to the processingof a grievance. However, the duty imposed on the unionby the Board in Miranda, i.e., to inform employees oftheir rights and obligations, mandates that the union giveemployees the correct information so as to enable theemployees to make an informed decision concerningtheir jobs.Based on the above record, I find that the Unionbreached its duty of fair representation either by makinga contractual modification without notification to theemployees it represents or by failing to provide correctinformation so as to enable the employees to makeproper determination respecting their job rights. Thisconduct violates Section 8(b)(1)(A) of the Act.17CONCLUSIONS OF LAW1. Toledo Scale, a Division of Reliance Electric Com-pany, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Paint, Chemical, Clerical, Warehouse and IndustrialWorkers Union, Local 1310 of the International Brother-"7 Subsequent to the close of the hearing counsel for the Union for-warded case for my consideration, Steelworkers (Memphis Folding Stair v.NLRB, 692 F.2d 1052 (7th Cir. 1982). In that case the court held that theBoard must affirmatively establish the grievance was meritorious. Assum-ing that the Board adopts the court's position, that ruling would not con-trol in the instant case. There, the employer discharged an employee whohad failed to follow directions. The union's only fault was the manner inwhich it processed the grievance. Here, the Union caused the dischargeeither because it modified that contract or gave incorrect information.hood of Painters and Allied Trades, AFL-CIO (theUnion) is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. The Union has violated Section 8(bIX)(A) of theAct by failing to notify Anthony Sorrentino about achange in the contractual provisions and/or by misin-forming him about the contractual provisions and there-by has acted arbitrarily and has breached its duty of fairrepresentation.4. The foregoing unfair labor practices affect com-merce within the meaning of the Act.THE REMEDYHaving found that the Union has violated the Act incertain respects, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. As a result ofthe Union's failure to properly inform Anthony Sorren-tino of his rights and duties, Sorrentino has been de-prived of his employment with the Company. It is un-likely that the Company will reinstate Sorrentino. Ac-cordingly, I shall recommend that the Union be requiredto find substantially equivalent employment for Sorren-tino and make him whole for any loss of earnings hemay have suffered because of the Union's unlawful con-duct, by payment of a sum of money equal to that whichhe normally would have earned as wages, from Novem-ber 3, 1981, to the date substantially equivalent employ-ment is found for him less his net earnings during suchperiod with backpay computed in the manner establishedby the Board in F. W. Woolworth Co., 90 NLRB 289(1950), with interest thereon as set forth in Florida SteelCorp., 231 NLRB 651 (1977). 1[Recommended Order omitted from publication.]8s Bowen v. Postal Service, supra; Retail Clerks Local 324 (Fed MartStores), supra.513